Case 1:20-cv-10932-WGY Document 12 Filed 09/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JOHN M. HARRINGTON IT,
Plaintiff
y.

DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR THE
POOLING AND SERVICING AGREEMENT
DATED AS OF APRIL 1, 2006 MORGAN
STANLEY ABS CAPITAL I INC. TRUST
2006-NC3 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-NC3, and
PHH MORTGAGE SERVICES,

C.A. NO. 1:20-cv-10932

Defendants.

Num a “SS

 

MOTION TO WITHDRAW AS COUNSEL

 

Now comes Attorney Lucas B. McArdle, on behalf of McArdle Law & Associates, PLLC
(“Firm”), and hereby moves this Court to withdraw my appearance in behalf of the Plaintiff in
the above entitled action pursuant to Massachusetts District Court Local Rule 83.5.2(c)(2) and
| Rule 1.16(b) of the Model Rules of Professional Conduct.

In support of this Motion, Lucas McArdle says that his Firm has made significant efforts
to defend this case, protect the Plaintiff and his property, and made significant efforts to
reasonably settle the case and that Plaintiff has failed to fulfill his financial obligations regarding
the Firm’s services and has been given multiple opportunities to fulfill the same or otherwise
acknowledge the increasing legal bill that has been outstanding without any payment for several
months, together with multiple warnings that the Firm would withdraw representation unless the
obligations were fulfilled or otherwise addressed in a reasonable manner. Plaintiff has made no
attempt to fulfill his obligations since the Firm provided said notices and continued
representation of the Plaintiff will result in an unreasonable financial burden on the small Firm.

Plaintiff will not be prejudiced in any respect as there is sufficient time to obtain new
counsel or otherwise prepare for further litigation.

1
Case 1:20-cv-10932-WGY Document 12 Filed 09/09/20 Page 2 of 2

     
 

Submitted,

Z

rdle, Esq., BBO #694285
McArdle Law & Associates, PLLC

280 Merrimack Street, Suite 321
Lawrence, MA 01843

Tel. 978-681-5150

luke@mceardlelaw.com

Dated: September 9, 2020

   

Certificate of Service

I, Lucas B. McArdle, certify that on this 9th day of September 2020, I served a true copy of my
Notice of Withdrawal on the Defendant’s attorney, Jordan S. O’Donnell, by email

(jodonnell@hishawlaw.com) and to Plaintiff, John M. Harringto sheffield-
corp.com).

  

 
